

115 HR 2284 IH: National Monument Designation Transparency and Accountability Act
U.S. House of Representatives
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2284IN THE HOUSE OF REPRESENTATIVESMay 2, 2017Mr. Labrador (for himself, Mr. Pearce, Mr. Jody B. Hice of Georgia, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend title 54, United States Code, to provide for congressional and State approval of national monuments and restrictions on the use of national monuments. 
1.Short titleThis Act may be cited as the National Monument Designation Transparency and Accountability Act. 2.Designation of national monumentsSection 320301 of title 54, United States Code, is amended—
(1)in subsection (a), by striking The President may and inserting After obtaining congressional approval of the proposed national monument, certifying compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the proposed national monument, and determining that the State in which the proposed national monument is to be located has enacted legislation approving the designation of the proposed national monument, the President may; and (2)by adding at the end the following:

(e)Restrictions on public useThe Secretary shall not implement any restrictions on the public use of a national monument until the expiration of an appropriate review period (as determined by the Secretary) providing for public input and congressional approval.. 